







EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AGREEMENT


Grant Date: [●]
Participant: [●]
Number of Restricted Stock Units Granted: [●]


THIS EXECUTIVE OFFICER RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is
entered into effective as of the date set forth above (the “Grant Date”) by and
between Herc Holdings Inc., a Delaware corporation (the “Company”), and the
participant identified above (the “Participant”) pursuant to the Company’s 2018
Omnibus Incentive Plan (as amended from time to time, the “Plan”). The
electronic acceptance of this Agreement is incorporated herein by reference.


1.Grant and Acceptance of Restricted Stock Units. The Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the number of restricted stock units (the “Restricted Stock Units”) set forth
above and which shall be subject to the terms and conditions of the Plan and
this Agreement. The Participant must accept this Award within ninety (90) days
after notification that the Award is available for acceptance and in accordance
with the instructions provided by the Company. The Award may be rescinded upon
the action of the Company, in its sole discretion, if the Award is not accepted
within ninety (90) days after notification is sent to the Participant indicating
availability for acceptance.


This Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern. Any capitalized terms used herein without definition shall have the
meanings set forth in the Plan.


2.
Vesting of Restricted Stock Units.



(a)    Generally. Except as otherwise provided in this Section 2, [ ] of the
Restricted Stock Units shall become vested on each of the [ ] anniversaries of
the Grant Date (each, a “Vesting Date”), subject to the continued employment of
the Participant by the Company or any Subsidiary thereof through the applicable
Vesting Date.


(b)
Termination of Employment.



(i)    Death or Disability. If the Participant’s employment is terminated due to
death or Disability, all outstanding Restricted Stock Units shall become
immediately vested upon such termination. Such Restricted Stock Units shall be
settled as provided in Section 3.




1





--------------------------------------------------------------------------------





(ii)    Retirement or Involuntary Termination by the Company, not for Cause. If
the Participant’s employment is terminated due to Retirement or involuntary
termination by the Company, not for Cause, the Restricted Stock Units shall
become vested with respect to one-third of the number of Restricted Stock Units
granted multiplied by a fraction, the numerator of which is the number of full
completed months elapsed since either (A) the Grant Date, or (B) if the first
anniversary of the Grant Date has occurred, then the Vesting Date immediately
preceding such termination, and the denominator of which is 12. Such Restricted
Stock Units shall be settled as provided in Section 3. Any Restricted Stock
Units that remain unvested after giving effect to the preceding sentences shall
immediately be forfeited and canceled effective as of the date of the
Participant’s termination.


(iii)    Any Other Reason. If the Participant’s employment terminates (whether
by the Participant or by the Company or a Subsidiary) for any reason other than
death or Disability, and subject to acceleration pursuant to Section 2(b)(ii)
and Section 2(c), any outstanding Restricted Stock Units shall immediately be
forfeited and canceled effective as of the date of the Participant’s
termination.


(c)
Change in Control.



(i)    Except to the extent that the Participant holds an Alternative Award
following a Change in Control, in accordance with Section 2(c)(ii) of this
Agreement and Section 9.2 of the Plan, any outstanding Restricted Stock Units
shall become fully vested immediately prior to such Change in Control and the
Restricted Stock Units shall be settled as set forth in Section 3.


(ii)    Notwithstanding Section 2(c)(i), no cancellation, termination, vesting
or settlement or other payment shall occur with respect to the Restricted Stock
Units if the Committee (as constituted immediately prior to the Change in
Control) reasonably determines, in good faith, prior to the Change in Control
that the Restricted Stock Units shall be honored or assumed or new rights
substituted therefor by an Alternative Award, in accordance with the terms of
Section 9.2 of the Plan, including the requirement therein that the Restricted
Stock Units shall become fully vested if the Participant’s employment is
terminated involuntarily by the Company or its successor without Cause within
two years following the Change in Control, and such Restricted Stock Units shall
be settled as set forth in Section 3.


(d)    Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, and subject to Section 7(g) of this Agreement and
Section 11.7 of the Plan, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Restricted Stock Units under this Agreement, at
such times and upon such terms and conditions as the Committee shall determine.


3.Settlement. Subject to the following sentence, within 30 days after any
Restricted Stock Units become vested, the Company shall issue to the Participant
one share of Common Stock underlying each such vested Restricted Stock Unit.
Notwithstanding the preceding sentence, if


2





--------------------------------------------------------------------------------





Restricted Stock Units held by a Retirement-eligible Participant become vested
as a result of a Change in Control and either (i) the Change in Control does not
qualify as a “change in the ownership or effective control” of the Company or
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Section 409A of the Code or (ii) the Restricted Stock Units
cannot be settled at such time because the Company does not terminate all
deferred compensation plans that are aggregated with the Restricted Stock Units
under Section 409A of the Code, then the Company shall not settle such
Restricted Stock Units (or any cash payments made with respect thereto) until
the 30th day following the earlier of (A) the Participant’s termination of
employment and (B) the originally scheduled Vesting Date of such Restricted
Stock Units. For the avoidance of doubt, the preceding two sentences are subject
to Section 7(g) of this Agreement and Section 11.7 of the Plan. Upon issuance,
such shares of Common Stock may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated in compliance with all applicable law, this
Agreement and any other agreement to which such shares are subject. The
Participant’s settlement rights pursuant to this Agreement shall be no greater
than the right of any unsecured general creditor of the Company.


4.Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, as defined in Section 4.6 of the Plan,
the Participant engages in Wrongful Conduct, then any outstanding Restricted
Stock Units shall automatically terminate and be canceled effective as of the
date on which the Participant first engaged in such Wrongful Conduct. If the
Participant engages in Wrongful Conduct or if the Participant’s employment is
terminated for Cause, the Participant shall pay to the Company in cash any
Restriction-Based Financial Gain the Participant realized from the vesting of
any Restricted Stock Units having a Vesting Date within the Wrongful Conduct
Period. By entering into this Agreement, the Participant hereby consents to and
authorizes the Company and the Subsidiaries to deduct from any amounts payable
by such entities to the Participant any amounts the Participant owes to the
Company under this Section 4 to the extent permitted by law. This right of
set-off is in addition to any other remedies the Company may have against the
Participant for the Participant’s Wrongful Conduct. The Participant’s
obligations under this Section 4 shall be cumulative of any similar obligations
the Participant has under the Plan, this Agreement, any Company policy, standard
or code (including, without limitation, the Company’s Code of Ethics or any
successor code of ethics or conduct), or any other agreement with the Company or
any Subsidiary.


5.
Issuance of Shares.



(a)    Notwithstanding any other provision of this Agreement, the Participant
may not sell or transfer the shares of Common Stock acquired upon settlement of
the Restricted Stock Units except in compliance with all applicable laws and
regulations.


(b)    The shares of Common Stock issued in settlement of the Restricted Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s beneficiary, heirs or estate. Such shares shall be
issued in uncertificated, book entry form.


3





--------------------------------------------------------------------------------





The book entry account shall bear such restrictive legends or restrictions as
the Company, in its sole discretion, shall require.


(c)    To the extent permitted by Section 409A of the Code, the grant of the
Restricted Stock Units and issuance of shares of Common Stock upon settlement of
the Restricted Stock Units shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Restricted Stock
Units shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. To the extent permitted by Section 409A of the Code, as a condition to
the settlement of the Restricted Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


(d)    The Company shall not be required to issue fractional shares of Common
Stock upon settlement of the Restricted Stock Units.


(e)    To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Participant’s behalf upon the Participant’s
Disability (if necessary), or upon the Participant’s estate’s behalf after the
death of the Participant, is appropriately authorized.


6.
Participant’s Rights with Respect to the Restricted Stock Units.



(a)    Restrictions on Transferability. The Restricted Stock Units granted
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to a beneficiary designated in accordance with
procedures established by the Company or to the estate of the Participant upon
the Participant’s death; provided that any permitted transferee shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant. Any attempt by the Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Restricted Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and


4





--------------------------------------------------------------------------------





this Agreement, including this Section 6(a), shall be void and of no effect. The
Company shall not be required to recognize on its books any action taken in
contravention of these restrictions.


(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.


7.
Miscellaneous.



(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.


(b)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.


(c)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan).


(d)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other (provided,
however, that such notices and communications may, in the alternative, be sent
to the Company by electronic mail to the address listed below):
If to the Company, to it at:
Herc Holdings Inc.
27500 Riverview Center Blvd.
Bonita Springs, Florida 34134
Attention: Chief Legal Officer
Email: [ ]@hercrentals.com


5





--------------------------------------------------------------------------------







If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(e)    Amendment. This Agreement may be amended in writing from time to time by
the Committee in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a material adverse effect on the
Restricted Stock Units as determined in the discretion of the Committee, except
as provided in the Plan, or with the consent of the Participant.


(f)    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.


(g)
Tax Withholding; Section 409A.



(i)    The Company shall have the right and power to deduct from all amounts
paid to the Participant in cash or shares (whether under the Plan or otherwise)
or to require the Participant to remit to the Company promptly upon notification
of the amount due, an amount (which may include shares of Common Stock) to
satisfy federal, state or local or foreign taxes or other obligations required
by law to be withheld with respect to the Restricted Stock Units. No shares of
Common Stock shall be issued unless and until arrangements satisfactory to the
Committee shall have been made to satisfy the statutory withholding tax
obligations applicable with respect to such Restricted Stock Units. To the
extent permitted by Section 409A of the Code, the Company may defer payments of
cash or issuance or delivery of Common Stock until such requirements are
satisfied. Without limiting the generality of the foregoing, the Participant may
elect to tender shares of Common Stock (including shares of Common Stock
issuable in respect of the Restricted Stock Units) to satisfy, in whole or in
part, the amount required to be withheld.


(ii)    It is intended that the provisions of this Agreement comply with Section
409A of the Code, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A and any similar state or local law. Notwithstanding
any other provision in this Agreement, if the Participant is a “specified
employee,” as defined in Section 409A of the Code, as of the date of
Participant’s separation from service, then to the extent any amount payable to
the Participant (A) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (B) is payable
upon the Participant’s separation from service and (C) under the terms of this
Agreement would be payable prior to the six-month anniversary of the
Participant’s separation from service, such payment shall be


6





--------------------------------------------------------------------------------





delayed until the earlier to occur of (x) the first business day following the
six-month anniversary of the separation from service and (y) the date of the
Participant’s death.


(h)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.


(i)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (v) that the future
value of the Common Stock is unknown and cannot be predicted with certainty.


(j)    Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.


(k)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.


(l)    Claw Back or Compensation Recovery Policy. Without limiting any other
provision of this Agreement or the Plan, the Restricted Stock Units shall be
subject to the Company’s Amended and Restated Compensation Recovery Policy (as
amended from time to time, and including any successor or replacement policy or
standard).


(m)    Company Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


7





--------------------------------------------------------------------------------







(n)    Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.


(o)    Further Assurances. The Participant agrees to use his or her reasonable
and diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.


(p)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


(q)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.






8



